 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   ANTHONY BJORNSTAD,
 8                               Plaintiff,                 CASE NO. 2:19-cv-01708-RAJ-BAT

 9           v.                                             SECOND ORDER EXTENDING
                                                            DEADLINES
10   ETHICON ENDO-SURGERY LLC, et al.,

11                               Defendants.

12
            Plaintiff Anthony Bjornstad (“Plaintiff”) and Defendants Ethicon Endo-Surgery, Inc.
13
     (“EES”), and Ethicon, Inc. (“Ethicon”) stipulate to a further extension of the parties’ deadlines to
14
     confer pursuant to Fed. R. Civ. P. 26(f) and for service of the initial disclosures.
15
            Accordingly, it is ORDERED that the new deadline for the FRCP 26(f) conference is
16
     February 28, 2020; and the new deadline for service of the parties’ initial disclosures is now
17
     March 5, 2020. The deadline for filing a joint status report remains March 5, 2020 and all other
18
     deadlines set forth in the December 16, 2019 Order (Dkt. 12) remain in effect.
19
            DATED this 6th day of January, 2020.
20

21
                                                           A
                                                           BRIAN A. TSUCHIDA
22                                                         Chief United States Magistrate Judge
23



     SECOND ORDER EXTENDING DEADLINES
     -1
